In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00044-CV

ULYSSES ASSET SUB I, LLC, Appellant           §   On Appeal from the 352nd District
                                                  Court

                                              §   of Tarrant County (352-300659-18)
V.
                                              §   October 10, 2019

                                              §   Opinion by Justice Bassel
SINCLAIR HOLDINGS, LLC, Appellee

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.

      It is further ordered that Ulysses Asset Sub I, LLC shall pay all of the costs of

this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel